Citation Nr: 0700523	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-44 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an increased, initial (compensable) rating for 
dermatophytosis of the feet. 



REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision from 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for a skin condition, and assigned a 
noncompensable rating.  The veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  


FINDINGS OF FACT

The service-connected skin condition of the feet does not: 
involve at least 5 percent of the entire body, or 5 percent 
of exposed areas; involve an area of 144 square inches or 929 
square centimeters or greater; require treatment such as 
therapeutic doses of corticosteroids or other 
immunosuppressive drugs; result in scarring that is unstable 
is tender or painful on examination or objective 
demonstration; or result in any limitation of any body part 
affected.


CONCLUSION OF LAW

The criteria for an increased, initial (compensable) 
evaluation for dermatophytosis of the feet have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Codes 7801-06, 7813 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist 

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case as notice regarding the last two 
elements of the claim was given in September 2006.  However, 
upon review, the Board finds that the lack of such a pre-
agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The Board concludes that the RO letters sent in October 2003 
and September 2006 adequately informed the veteran of the 
information and evidence needed to substantiate his claim for 
an increased rating, complied with VA's notification 
requirements and set forth the laws and regulations 
applicable to his claim.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  He was essentially told to 
submit evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  Several VA examinations were obtained.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

B.  Analysis

On August 11, 2003, the veteran requested service connection 
for a skin condition of the feet.  VA treatment records noted 
that the veteran received antifungal and topical medication 
for his service-connected foot condition from the time he 
requested service connection to the present.  

At a November 2003 VA examination, the examiner noted that 
the veteran had dermatophytosis of the feet in service in 
1956, and he completed courses of antifungal creams, foot 
soaks, and topical medication.  However, the condition never 
did resolve, and he was currently using various 
nonprescription topical creams with complete resolution of 
the symptoms, which consisted of peeling of the skin between 
the toes.  Feet examination noted that the skin between the 
toes was slightly macerated and scaling.  There was 
onychomycosis of the toenails with discoloring of the toes.  
The diagnosis was dermatophytosis of the feet.  In a December 
2003 decision, the RO granted service connection for 
dermatophytosis of the feet and assigned a noncompensable, 0 
percent rating, effective August 11, 2003.

On VA examination in January 2005, the examiner noted one 
centimeter of peeling macerated skin on both feet.  The 
diagnoses were tinea pedis; onychomycosis, toenails resolved; 
and tinea cruris, episodic, resolved, not in evidence on 
current examination.  The examiner noted that there was no 
evidence that the inflammatory lesions on the veteran's 
ankles are or were fungal in nature; but are more likely than 
not bacterial, and related to the veteran's diabetes 
mellitus, Type 2, which is a nonservice-connected condition.  
The examiner noted that the veteran's tinea pedis involved 0 
percent of exposed areas and less than 0.1 percent of total 
body surface.  A VA examination was conducted in June 2005.  
Examination found no onychomycosis. 

At an October 2006 VA examination, the veteran stated that he 
has been treating his foot condition with antifungal and 
topical medications.  Examination of the feet noted no 
peeling skin or lesions.  There areas between the toes showed 
no macerated skin, blisters, ulcers, or peeling skin.  The 
diagnosis was chronic dermatophytosis of the feet, currently 
in remission with the current treatment of nonprescription 
powder.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

As already alluded to, since the veteran timely appealed the 
rating initially assigned for his skin condition, the Board 
must consider his possible entitlement to "staged" ratings to 
compensate him for times since filing his claim when this 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson, 12 Vet. App. 
at 125-26.  Thus, the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.

Under the criteria for rating the skin, effective August 30, 
2002, dermatophytosis, to include tinea pedis, is rated under 
Diagnostic Code 7806, the diagnostic code chosen by the RO to 
rate the service-connected skin condition.  A compensable 
rating for dermatitis requires at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806.

As noted above, the veteran's service-connected skin 
condition covers much less than 5 percent of his total body 
surface.  Although he requires antifungal and topical 
medication to treatment the condition, he has not required 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs to treatment the condition.  
Therefore, a compensable rating under this Diagnostic Code is 
not warranted.  

The veteran's skin condition could have been rated under 
Diagnostic Code 7813 which also evaluates conditions based on 
scars (Diagnostic Codes 7801-7805).  The criteria provide for 
assignment of a 10 percent evaluation for scars other than on 
the head, face, or neck, where such are deep and cause 
limited motion in an area exceeding six square inches; for 
scars covering an area of 144 square inches or greater even 
where superficial and without resulting motion limitation; 
for a superficial unstable scar (characterized by a frequent 
loss of skin covering the scar); or a superficial scar that 
is painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801-04.  Otherwise, scars can be rated on the 
limitation of motion of the affected part.  Diagnostic Code 
7805.

As noted above, there is a complete absence of any competent 
or objective medical evidence on file which shows that this 
skin condition of the feet results in a scar that is deep, 
unstable, painful, that it loses its covering repeatedly, 
covers an area of 144 square inches or greater, or that it 
adversely affects any function.  The veteran is in receipt of 
a separate 10 percent rating for plantar warts and for scars 
which resulted from their removal.  However, the 
manifestations of that service-connected skin disability 
cannot be used to provide for a higher rating here.  See 
38 C.F.R. § 4.14.

As the noncompensable rating represented the greatest degree 
of impairment shown from the effective date of the grant of 
service connection on August 11, 2003, to the present, there 
is no basis for staged rating pursuant to Fenderson.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 


ORDER

Entitlement to an initial (compensable) rating for a 
dermatophytosis of the feet is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


